Citation Nr: 0821934	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic depression and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic depression 
and PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDINGS OF FACT

1.  In January 1977, the RO denied entitlement to service 
connection for nervous conditions.  The veteran did not file 
a timely appeal.

2.  The additional evidence presented since the most recent 
denial of the veteran's claim for service connection for 
nervous conditions was not previously submitted to the 
decision makers and relates to an unestablished fact 
necessary to substantiate the claim.  

3.  Resolving doubt in favor of the veteran, chronic 
depression and PTSD are the result of a sexual assault in 
service.




CONCLUSIONS OF LAW

1.  The January 1977 decision denying service connection for 
nervous conditions is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2007). 

2.  The additional evidence presented since the January 1977 
decision is new and material, and the claim for service 
connection for chronic depression and PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007). 

3.  The grant of service connection is warranted for chronic 
depression and PTSD.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received after the January 1977 rating decision 
includes a VA examination, treatment records, and statements 
from the veteran and his college friend regarding the claimed 
in-service stressor.  This is new and material evidence and 
the claim is reopened.

Accordingly, the Board will proceed to the merits of the 
claim.

II.  Depression and PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a) (2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2007).

Here, the veteran testified that he was sexually assaulted by 
a group of men in February 1973.  He did not report the 
assault at the time but did seek treatment for a back injury 
in March 1973.  During that treatment, he reported the back 
pain as spontaneously occurring, but he now attributes the 
injury to the assault.  During his February 2008 Board 
hearing, the veteran reported marrying another service member 
on February 16, 1973 so that he could be transferred to 
Alaska.  He reports that the sexual assault occurred a day or 
two after the marriage but that the "hassling" began before 
that time.

The veteran underwent a VA examination in December 2003.  The 
VA examiner reported that the veteran discussed the assault 
clearly and specifically.  The VA examiner provided a 
diagnosis of PTSD and major depressive disorder.  
Furthermore, the VA examiner opined that the sexual assault 
during service can be considered the primary traumatic event.  
This opinion took into account a prior incidence of rape 
before the veteran joined the military.

The record contains extensive treatment records from Dr. 
Morris, VA clinical psychologist.  Dr. Morris has opined on 
numerous occasions, most recently in January 2008, that the 
veteran suffers from severe depression and PTSD that were 
direct results of the sexual assault in service.


The record also contains a lay statement received in March 
2008 from the veteran's college friend.  The statement 
recounts a telephone conversation that the veteran and the 
college friend had 10 to 15 years ago regarding the sexual 
assault.

The Board has determined that the evidence of record is 
credible to corroborate the veteran's account of his in-
service stressor incident.  The VA medical examiner and Dr. 
Morris established a link between the veteran's current 
symptoms and his claimed in-service rape.  Therefore, the 
aggregate of the evidence raises at least a reasonable doubt 
that the claimed in-service stressor actually occurred.  
Coupled with the medical evidence and resolving all such 
doubt in the veteran's favor, as is required under the law, 
the grant of service connection for chronic depression and 
PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for chronic 
depression and PTSD.

Entitlement to service connection for chronic depression and 
PTSD is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


